Miller, J.
The only question discussed in the briefs of counsel is the sufficiency of the complaint, which has been challenged for the first time in this court.
This was an action by the appellee against the appellants upon a promissory note made payable to “ Charles H. Barry, Jr., cashier of the Farmers’ National Bank of Constantine.” The complaint declares upon the note as being made payable to the bank.
The only objection urged to the sufficiency of the complaint is that the note is payable to Barry, and not to the bank.
A note payable to the cashier of a bank is to be deemed payable to the bank, and the bank may sue thereon as payee. Nave v. Hadley, 74 Ind. 155, and cases cited.
Judgment affirmed.